DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. (see 0030 and throughout specification)
The disclosure is objected to because of the following informalities: [0040], line 5: “the link is denied be the device” is unclear.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennison et al. (US Patent 9,043,894 B1 and Dennison hereafter).
As to claim 19, Dennison discloses a system and method for malicious software detection, the system and method having:
identify a domain name in a communication received by the computing system (col. 2, lines 38-46); 
determine a popularity ranking and an age of the domain name, by: determining the popularity ranking of the domain name according to a set of popularity rankings of domain names or URLs, the popularity ranking representing a volume of requests associated with the domain name (col. 17, lines 9-17); 
determining the age of the domain name according to domain information comprising new domain registration date of the domain name or a domain change of ownership date of the domain name (col. 5, lines 11-14); 
render, for display on a screen of the computing system, a visual indicator comprising text that comprises the domain name, the age, or the popularity ranking (col. 22, lines 51-57),
but fails to explicitly disclose domain names or URLs provided by a third-party service. However, since Dennison discloses that the system accesses a commercial list of domain names to determine a ranking condition (col. 16, lines 54-66), it would have been obvious to one of .

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennison in view of Nellen (US 2019/0141015 A1).
As to claim 18, Dennison discloses:
identify a domain name in a communication received by the computing system (col. 2, lines 38-46); 
determine a popularity ranking or an age of the domain name, the popularity ranking representing a volume of requests associated with the domain name (col. 17, lines 9-17); 
render, for display on a screen of the computing system, a first visual indicator comprising the domain name, the popularity ranking or the age of the domain name (col. 22, lines 51-57).
Dennis fails to specifically disclose:
send, over a network, the domain name to one or more computing devices for further evaluation of the domain name by the one or more computing devices; 
receive, over the network, a further evaluation of the domain name from the one or more computing devices; 
determine whether the domain name is to be blocked, accepted, or further evaluated, based on the received further evaluation of the domain name from the one or more computing devices; 
render, for display on the screen, a second visual indicator that the domain name is blocked, accepted, or undergoing further evaluation. 

Nellen discloses a system and method having cloud-based multi-function firewall and zero trust private virtual network, the system and method having:
send, over a network, the domain name to one or more computing devices for further evaluation of the domain name by the one or more computing devices (0029, lines 2-9); 
receive, over the network, a further evaluation of the domain name from the one or more computing devices (0030, lines 2-6); 
determine whether the domain name is to be blocked, accepted, or further evaluated, based on the received further evaluation of the domain name from the one or more computing devices (0030, lines 2-6); 
render, for display on the screen, a second visual indicator that the domain name is blocked, accepted, or undergoing further evaluation (0030, lines 2-6). 
Given the teaching of Nellen, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Dennison with the teachings of Nellen by further evaluating a domain name to determine whether to block, accept, or further evaluate. Nellen recites motivation by disclosing that performing further evaluation to determine access for a domain name provides security against threats (0029). It is obvious that the teachings of Nellen would have improved the teachings of Dennison by determining access of a domain name in order to provide security against threats.

As to claim 20, Dennison fails to specifically disclose:
	
send, over a network, the domain name to one or more computing devices for further evaluation of the domain name by the one or more computing devices; 
receive, over the network, a further evaluation of the domain name from the one or more computing devices; 
determine whether the domain name is to be blocked, accepted, or further evaluated, based on the received further evaluation of the domain name from the one or more computing devices; 
render, for display on the screen, a second visual indicator that the domain name is blocked, accepted, or undergoing further evaluation. 
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by Dennison, as taught by Nellen.
Nellen discloses:
send, over a network, the domain name to one or more computing devices for further evaluation of the domain name by the one or more computing devices (0029, lines 2-9); 
receive, over the network, a further evaluation of the domain name from the one or more computing devices (0030, lines 2-6); 
determine whether the domain name is to be blocked, accepted, or further evaluated, based on the received further evaluation of the domain name from the one or more computing devices (0030, lines 2-6); 
render, for display on the screen, a second visual indicator that the domain name is blocked, accepted, or undergoing further evaluation (0030, lines 2-6). 
Given the teaching of Nellen, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Dennison with the teachings of Nellen by further evaluating a domain name to determine whether to block, accept, or further evaluate. Please refer to the motivation recited above with respect to claim 18 as to why it is obvious to apply the teachings of Nellen to the teachings of Dennison.

Allowable Subject Matter
Claims 1-17 are allowed.
Although the prior art of record (such as Dennison) teaches identifying, by a security application running on a computing device, a domain name in a communication received by the computing device (col. 2, lines 38-46); determining a popularity ranking of the domain, the popularity ranking representing a volume of requests associated with the domain name (col. 17, lines 9-17); determining whether the popularity ranking is below a popularity threshold (col. 17, lines 18-20); rendering for display on a screen of the computing device, by the security application, a visual indicator (col. 22, lines 51-57); and Kakhki et al. (US 2017/0195285 A1 and Kakhki hereinafter) teaches determining, by the security application, whether the domain name is to be further evaluated (0036, lines 4-7); determining that the domain name is to be further evaluated when the popularity ranking is below the popularity threshold (0036, lines 15-21), none of the prior art of record alone or in combination teaches when it is determined that the domain name is to be further evaluated: rendering for display on a screen of the computing device, by the security application, a visual indicator that the domain name is to be further evaluated; rendering for display on the screen, by the security application, text describing the domain name along with the visual indicator, wherein the text describing the domain name comprises the domain name.
The closest prior art made of record are:
Dennison discloses a system and method for malicious software detection by identifying malicious URL data items from a plurality of unscreened data items.
Kakhki discloses a system and method for detecting and mitigating registrar collusion in drop-add acquisitions of domain names.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Elce et al. (US 2019/0204996 A1) discloses a system and method for proactive analysis of artifacts associated with information resources.
Compton (US 2019/0068624 A1) discloses a system and method for distributed denial-of-service attack detection and mitigation based on autonomous system number.
Hitchcock et al. (US 2013/0198823 A1) discloses a system and method for presenting managed security credentials to network sites.
Khandelwal et al. (US 2017/0126664 A1) discloses a system and method for policy driven fine grain validation of servers’ SSL certificate for clientless SSLVPN access.
Kislitsin (US 2019/0222589 A1) discloses a system and method for detecting malicious domain names in network traffic.
Mitchell (US 2015/0350229 A1) discloses a system and method for network threat detection and mitigation using a domain name service and network transaction data.
O’Leary et al. (US 2016/0065535 A1) discloses a system and method for DNS-based ranking of domain names.
Pilkington-Lewis et al. (US 2020/0296018 A1) discloses a system and method for credit streaming activity using domain level bandwidth information.
Styler et al. (US 2014/0032589 A1) discloses a system and method for domain name searching with reputation rating.
Sung et al. (US 2020/0084219 A1) discloses as system and method for suspicious activity detection.
Tyler et al. (US 2019/0141077 A1) discloses a system and method for detecting domain impersonation.
Zhang et al. (US 2018/0300475 A1) discloses a system and method for intercepting malicious websites.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.